


110 HR 2328 IH: To amend title 49, United States Code, to exempt certain

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2328
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mrs. Lowey (for
			 herself, Mr. Hall of New York,
			 Mr. Engel, and
			 Mr. Shays) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to exempt certain
		  local restrictions from review under the airport noise and access restriction
		  review program.
	
	
		1.Airport noise and access
			 restriction review programSection 47524(d) of title 49, United States
			 Code, is amended—
			(1)by striking
			 or at the end of paragraph (5)(B);
			(2)by striking the
			 period at the end of paragraph (6) and inserting ; or;
			 and
			(3)by adding at the
			 end the following:
				
					(7)a local
				restriction limiting the hours of operation of a publicly-owned airport
				maintained by the owner of the airport, if the owner had previously maintained
				a local restriction limiting the hours of operation of the airport that was
				disallowed by a court before 1985, and the owner has—
						(A)without
				interruption since 1985, maintained a policy of encouraging voluntary
				limitation of the hours of operation of the airport;
						(B)without
				interruption since 1985, imposed restrictions limiting the capacity of the
				airport terminal; and
						(C)developed and
				implemented an environmental management system that is certified as conforming
				to the International Standards Organization 14001 Environmental Management
				System
				Standard.
						.
			
